Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, in regard to claims 1, 10, and 18 of “acquiring, by the terminal, a historical attribute value of the virtual control object in the virtual scene in a past time period and a virtual item used in combination with the virtual control object in the past time period; training, by the terminal, a preset model using the historical attribute value and the virtual item used in combination with the historical virtual control object in the past time period, to obtain a trained target model: and determining, by the terminal using the trained target model and the current adjusted attribute value of the virtual control object in the virtual scene, that a first virtual item of the plurality of virtual items matches a target condition in the plurality of virtual items when the adjusted attribute value meets the target condition;” in combination with the remainder of the limitations of the claims is neither anticipated, nor made obvious over the prior art of record in the examiner’s opinion.
Harven, evidence of computer program “Harven’s Potion Alert” represents the closest prior art in the examiner’s opinion. However, although Harven teaches a simple item use alert system whereby a user is prompted to use a game item when specified attribute thresholds pass certain values, Harven does not teach any kind of training of a historical model of past attribute values which is used to calibrate and determine the value for the alert. Rather Harven teaches a simple predesignated value for the alert threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715